Citation Nr: 1732467	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  09-30 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served in the United States Army on active duty from June 1988 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In the August 2009 substantive appeal (via VA Form 9), the Veteran requested a hearing before a Veterans Law Judge; however, he withdrew this hearing request in November 2009.  38 C.F.R. § 20.704(e).

In a January 2013 decision, the Board reopened the previously denied claim of service connection for a left shoulder disability and remanded the claim for development.  The claim was also remanded in September 2015 and in September 2016.


FINDINGS OF FACT

1.  The Veteran dislocated his left shoulder during an in-service football game.

2.  The Veteran's current left shoulder disability had its onset during active service.


CONCLUSION OF LAW

The criteria for service connection for left shoulder status post total shoulder arthroplasty have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Medical records show that the Veteran's left shoulder developed severe degenerative joint disease, and that he underwent a hemiarthroplasty with posterior semi-lunar meniscal allograft in March 2007.  His current disability may be characterized as left shoulder status post total shoulder arthroplasty.  See January 2017 VA examination report.  The first element of service connection is met.

The Veteran contends that he dislocated his left shoulder in a football game during active service.  The Veteran acknowledges that he did not seek treatment for this injury; however, he asserts that the shoulder continued to bother him and worsen over the years, progressing to its current state.  

The Veteran's service treatment records do not show any complaints, treatment, or diagnoses related to the left shoulder.  There is an August 1989 treatment record that shows the Veteran underwent a physical prior to the start of football season.  While no problems were found during the physical, the record does corroborate the Veteran's assertion that he played football during service.  

The Veteran has been consistent in his assertion that he dislocated his left shoulder during a football game in service.  He first reported this during an October 2006 orthopedic surgery consultation.  It is also important to note that he has never contradicted this assertion.  Given the paucity of evidence related to the occurrence of the alleged injury, the Board requested a medical opinion regarding whether the nature and history of the Veteran's disability were consistent with his assertions.  The January 2017 VA examiner wrote that a history of a dislocation of the shoulder is a common cause of early degenerative joint disease, which this Veteran had.  The examiner added that the Veteran's history and lay statements appear credible and follow his medical condition and complications as described in the literature.

Based on the foregoing, the Board finds the Veteran's statements to be credible.  The Veteran is also competent to describe the injury and its related symptoms and features as they are readily observable and within the knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Accordingly, the Board finds that the Veteran did dislocate his shoulder in a football game during active service.  38 C.F.R. § 3.102.  The second element of service connection is met.

The Veteran underwent a VA examination in connection with a claim for non-service-connected pension in February 2012.  While the left shoulder disability was discussed, no etiological opinion was provided by the examiner.

The Veteran underwent a VA examination April 2013.  The examiner opined that the left shoulder disability is less likely as not related to the military.  The examiner reasoned: "There is absolutely no evidence of a shoulder condition related to the military."  The examiner's opinion failed to consider the lay evidence of record and, given the Board's finding as to an in-service injury, it is also based on an incorrect factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Accordingly, the examiner's opinion is afforded no probative value.

The Veteran underwent a VA examination in January 2017.  The examiner opined that, based solely on the lack of documentation, the left shoulder disability was less likely than not incurred in or caused by the claimed in-service injury.  The examiner added, however, that the etiological determination relies heavily on whether the Veteran's statements are deemed credible, as they are the only evidence that places the onset of the disability within his active service.  As discussed above, the examiner wrote that he believed that the Veteran's history and lay statements appear credible and follow his medical condition and complications as described in the literature.

When the examiner's remarks are read as a whole, the Board finds that the examiner set forth the implication that if the Veteran's statements are deemed credible by the fact finder, then the left shoulder disability did have its onset during active service.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012).  The Board has found that the Veteran's statements regarding the in-service left shoulder injury are credible.  The Board also notes that the nexus opinion is probative because the rationale was thorough, considered the Veteran's assertions, and demonstrated a complete understanding of the nature of the injury and the evidence of record.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that his current left shoulder disability had its onset during active service.  38 C.F.R. § 3.102.

All three elements of service connection have been met.  Accordingly, service connection for left shoulder status post total shoulder arthroplasty is warranted.


ORDER

Service connection for left shoulder status post total shoulder arthroplasty is granted.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


